Citation Nr: 0504907	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active service from May 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran was scheduled for a hearing before the Board in 
December 2003; however, in November 2003, she withdrew her 
request for a Board hearing.  

The case was remanded in December 2003 for additional 
development and was returned to the Board in December 2004.  


FINDING OF FACT

Systemic lupus erythematosus was not present during service 
or manifested within one year of the veteran's discharge from 
service; it is not etiologically related to service.  


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)]  and 
the regulations implementing it [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
appellant's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.  

In this case, through the statement of the case, supplemental 
statements of the case, and various pieces of correspondence 
from the RO to the veteran, particularly correspondence dated 
in December 2001 and January 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate her claim, the information required from her to 
enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and the evidence that she should submit.  Although 
the RO has not specifically requested her to submit any 
pertinent evidence in her possession, it has informed her of 
the evidence that would be pertinent and requested her to 
submit such evidence or to provide the identifying 
information and any necessary authorization to enable the RO 
to obtain the evidence on her behalf.  Therefore, the Board 
believes that she was on notice of the fact that she should 
submit any pertinent evidence in her possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  In sum, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for service 
connection for systemic lupus erythematosus was filed shortly 
after the enactment of the VCAA and initially denied in a 
July 2001 rating decision.  Following compliance with the 
notice requirements of the VCAA, the RO adjudicated this 
claim on a de novo basis in January 2002.  There is no reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  Therefore, in the 
Board's opinion, any procedural errors on the RO's part were 
harmless and non prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

Service medical records are negative for a diagnosis of 
systemic lupus erythematosus.  No positive findings on an ANA 
test were recorded during active military service.  A June 
1994 medical board report reflects that the veteran 
experienced symptoms of low back pain following a fall down 
the stairs.  The diagnosis was mechanical low back pain.  It 
was noted that the veteran was unable to fulfill her military 
duties due to her physical disability.  She was recommended 
for a physical evaluation board.  

In a September 1994 rating decision, service connection for 
mechanical low back pain with leg numbness was granted with a 
10 percent evaluation.  

VA medical records dated from October 1995 to January 1997 
essentially reflect treatment for chronic low back pain.  An 
August 1995 treatment record notes that the veteran underwent 
testing for the rheumatoid factor and an ANA test.  A 
subsequent record dated in December 1995 shows that test 
results for ANA and the rheumatoid factor were negative.  

Private medical records dated in March 2000 generally note 
treatment for leg pain, mechanical low back pain and 
nonspecific musculoskeletal complaints.  

In correspondence dated in July 2000, Dr. Gregory W. Niemer 
stated that the veteran had a several month history of 
polyarthralgias, knee and ankle swelling, morning stiffness 
of her joints, pleuritic chest pain, alopecia, and fatigue.  
The doctor noted that these  reported symptoms, a positive 
ANA at 1:1280, a papular rash and arthritis, were most 
consistent with systemic lupus.  A later, July 2000 letter 
from this physician indicates that the veteran continued to 
have difficulties with arthalgias, fatigue and pleuritic 
chest pain.  Her rash was unchanged.  The diagnosis was 
systemic lupus.  

In correspondence dated in August 2000, Dr. Niemer stated 
that it was impossible for him to give a time when he felt 
that the veteran's lupus began.  The doctor noted that lupus 
was a disorder which normally progressed slowly and often was 
not disabling at the time of initial symptoms.  

In a November 2001 statement, Dr. Niemer indicated that the 
veteran started seeing him in July 2000 with complaints of 
polyarthralgias, swelling of the wrists, knees and ankles, 
Raynaud's phenomenon, pleuritic chest pain, and fatigue.  It 
was noted that ANA and rheumatoid factor testing was done in 
1995 and was not rechecked.  A repeat ANA in July 2000 was 
positive at 1:1280 homogeneous pattern.  The doctor stated 
that it was probable that the veteran had been suffering from 
lupus since the mid-1990's; however, the diagnosis was not 
made at that time.  The physician opined that lupus was 
probably causing her various complaints for which she was 
seeking help for the past several years.  

In a May 2002 statement, Dr. Niemer noted that he had been 
following the veteran for systemic lupus for the past 4-1/2 
years.  The physician indicated that a review of the 
veteran's records disclosed that many of the symptoms that 
she was currently having in connection with systemic lupus, 
including episodic myalgias in her shoulders and back and 
joint pain in the knees and hands, were going on while she 
was still in service.  The doctor related that it was 
impossible to say exactly when her lupus began but he felt 
that her current symptoms, which he attributed to lupus, were 
the same symptoms that she was having when being treated at 
the VA hospital.  

In accordance with the Board's remand directive, the veteran 
was afforded a VA examination in April 2004.  The VA 
physician reviewed the veterans claims folders.  It was noted 
that the veteran had been diagnosed with lupus by virtue of a 
positive ANA test specific for anti-DNA in June 2000.  It was 
reported that the veteran had similar symptoms during the 
preceding five years with test results showing a negative ANA 
test and rheumatoid factor as well as a normal sedimentation 
rate of 3.  The examiner related that it was very unlikely 
that lupus could be present in August 1995 with a negative 
ANA test.  It was noted that 95 percent of people with 
systemic lupus erythematosus demonstrated a positive ANA 
test.  In addition, it was noted that the normal 
sedimentation rate argued against the presence of lupus at 
that time.  The examiner indicated that there was no basis 
for believing that the veteran's lupus was related to her 
active service.  The examiner also stated that it was not at 
least as likely as not that lupus was manifested within one 
year of the veteran's service discharge in September 1994.  
He supported this opinion by noting the negative ANA test in 
August 1995, the fact that it the initial positive ANA test 
was in 2000, and there were multiple other diagnoses 
contained in the veteran's record which adequately described 
her prior symptoms.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service incurrence or aggravation of systemic lupus 
erythematosus may be presumed, if it is manifest to a 
compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The medical evidence shows that the veteran's lupus was 
initially diagnosed in 2000, almost six years following her 
discharge from service.  There is no medical evidence 
indicating that the disorder was caused or aggravated by any 
incident of the veteran's military service.  In addition, the 
April 2004 VA medical examiner has stated that the disorder 
was not caused by any incident of service.

With respect to whether the disorder was present in service 
or manifested within one year of the veteran's discharge from 
service, the veteran's private physician has opined that the 
symptoms experienced by the veteran in service and when seen 
by VA prior to the diagnosis of lupus are the same as the 
current symptoms of the veteran's lupus.  This physician has 
also stated that it is impossible to determine exactly when 
the veteran's lupus began but he believes that the veteran 
was probably manifesting symptoms of the disorder in the mid-
1990's.   

The Board appreciates that Dr. Niemer's opinions are based 
upon his examination of the veteran and review of her 
pertinent medical records; however, he has not specifically 
opined that the lupus was present in service or within one 
year of the veteran's discharge from service, nor has he 
addressed the fact that the ANA test in August 1995 was 
negative.  

On the other hand, the April 2004 VA examiner has opined that 
the disorder was not present in service or manifested within 
one year of the veteran's discharge from service.  The Board 
has found the VA examiner's opinions to be the most probative 
evidence concerning whether the disorder was present in 
service or manifested within one year of the veteran's 
discharge from service.  In this regard, the Board notes that 
the VA examiner's opinions are also based on a review of the 
veteran's pertinent medical history and an examination of the 
veteran.  In addition, the VA examiner properly supported his 
opinions by noting that 95 percent of people with systemic 
lupus erythematosus demonstrate a positive ANA test, that the 
veteran had a negative ANA test in August 1995 and did not 
have a positive ANA test until 2000, and the more common 
diagnoses in her records adequately cover her prior symptoms.  

Finally, the Board has considered the veteran's various 
statements but notes that as a lay person she is not 
competent to render an opinion requiring medical expertise.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  As a result, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for systemic lupus erythematosus is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


